Name: Council Implementing Regulation (EU) NoÃ 1244/2011 of 1Ã December 2011 implementing Regulation (EU) NoÃ 442/2011 concerning restrictive measures in view of the situation in Syria
 Type: Implementing Regulation
 Subject Matter: international affairs;  Asia and Oceania
 Date Published: nan

 2.12.2011 EN Official Journal of the European Union L 319/8 COUNCIL IMPLEMENTING REGULATION (EU) No 1244/2011 of 1 December 2011 implementing Regulation (EU) No 442/2011 concerning restrictive measures in view of the situation in Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 442/2011 of 9 May 2011 concerning restrictive measures in view of the situation in Syria (1), and in particular Article 14(1) thereof, Whereas: (1) On 9 May 2011, the Council adopted Regulation (EU) No 442/2011 concerning restrictive measures against Syria. (2) In view of the gravity of the situation in Syria and in accordance with Council Decision 2011/782/CFSP of 1 December 2011 concerning restrictive measures against Syria (2), additional persons and entities should be included in the list of persons, entities and bodies subject to restrictive measures set out in Annex II to Regulation (EU) No 442/2011, HAS ADOPTED THIS REGULATION: Article 1 The persons and entities listed in the Annex to this Regulation shall be added to the list set out in Annex II to Regulation (EU) No 442/2011. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 2011. For the Council The President C. ASHTON (1) OJ L 121, 10.5.2011, p. 1. (2) See page 56 of this Official Journal. ANNEX Persons and entities referred to in Article 1 A. Persons Name Identifying information Reasons Date of listing 1. Mohammad Al-Jleilati DoB 1945, PoB Damascus Minister of Finance. Responsible for the Syrian economy. 1.12.2011 2. Dr. Mohammad Nidal Al-Shaar DoB 1956, PoB Aleppo Minister of Economy and Trade. Responsible for the Syrian economy. 1.12.2011 3. Lt. General Fahid Al-Jassim Chief of Staff. Military official involved in the violence in Homs 1.12.2011 4. Major General Ibrahim Al-Hassan Deputy Chief of Staff. Military official involved in the violence in Homs 1.12.2011 5. Brigadier Khalil Zghraybih 14th Division. Military official involved in the violence in Homs 1.12.2011 6. Brigadier Ali Barakat 103rd Brigade of the Republican Guard Division. Military official involved in the violence in Homs 1.12.2011 7. Brigadier Talal Makhluf 103rd Brigade of the Republican Guard Division. Military official involved in the violence in Homs 1.12.2011 8. Brigadier Nazih Hassun Syrian Air Force Intelligence. Military official involved in the violence in Homs 1.12.2011 9. Captain Maan Jdiid Presidential Guard. Military official involved in the violence in Homs 1.12.2011 10. Muahmamd Al-Shaar Political Security Division. Military official involved in the violence in Homs 1.12.2011 11. Khald Al-Taweel Political Security Division. Military official involved in the violence in Homs 1.12.2011 12. Ghiath Fayad Political Security Division. Military official involved in the violence in Homs 1.12.2011 B. Entities Name Identifying information Reasons Date of listing 1. Cham Press TV Al Qudsi building, 2nd Floor - Baramkeh - Damascus Tel: +963 - 11- 2260805 Fax: +963 - 11 - 2260806 Email: mail@champress.com Website: www.champress.net Television channel which participates in campaigns to spread disinformation and incite violence against demonstrators 1.12.2011 2. Al Watan Al Watan Newspaper - Damascus  Duty Free Zone Tel: 00963 11 2137400 Fax: 00963 11 2139928 Daily newspaper which participates in campaigns to spread disinformation and incite violence against demonstrators 1.12.2011 3. Centre dÃ ©tudes et de recherches syrien (CERS) (a.k.a. CERS, Centre dEtude et de Recherche Scientifique; a.k.a. SSRC, Scientific Studies and Research Center; a.k.a. Centre de Recherche de Kaboun Barzeh Street, PO Box 4470, Damascus Provides support to the Syrian army for the acquisition of equipment used directly for the surveillance and repression of demonstrators. 1.12.2011 4. Business Lab Maysat Square Al Rasafi Street Bldg. 9, PO Box 7155, Damascus Tel: 963112725499; Fax: 963112725399 Front company for the acquisition of sensitive equipment by the CERS. 1.12.2011 5. Industrial Solutions Baghdad Street 5, PO Box 6394, Damascus Tel /fax: 963114471080 Front company for the acquisition of sensitive equipment by the CERS. 1.12.2011 6. Mechanical Construction Factory (MCF) P.O. Box 35202, Industrial Zone, Al-Qadam Road, Damascus Front company for the acquisition of sensitive equipment by the CERS. 1.12.2011 7. Syronics  Syrian Arab Co. for Electronic Industries Kaboon Street, P.O.Box 5966, Damascus Tel.-No.:+963-11-5111352 Fax:+963-11-5110117 Front company for the acquisition of sensitive equipment by the CERS. 1.12.2011 8. Handasieh  Organization for Engineering Industries P.O.Box 5966,Abou Bakr Al Seddeq Str. Damascus and PO BOX 2849 Al Moutanabi Street, Damascus and PO BOX 21120 Baramkeh, Damascus Tel: 963112121816  963112121834  963112214650  963112212743  963115110117 Front company for the acquisition of sensitive equipment by the CERS. 1.12.2011 9. Syria Trading Oil Company (Sytrol) Prime Minister Building, 17 Street Nissan, Damascus, Syria. State-owned company responsible for the entire export of oil from Syria. Provides financial support to the regime. 1.12.2011 10. General Petroleum Corporation (GPC). New Sham- Building of Syrian Oil Company, PO Box 60694, Damascus, Syria BOX: 60694 Tel: 963113141635 Fax: 963113141634 E-mail: info@gpc-sy.com State-owned oil company. Provides financial support to the regime. 1.12.2011 11. Al Furat Petroleum Company Dummar - New Sham - Western Dummer 1st. Island -Property 2299- AFPC Building P.O. Box 7660 Damascus  Syria. Tel: 00963-11- (6183333), 00963-11- (31913333) Fax: 00963-11- (6184444), 00963-11- (31914444) afpc@afpc.net.sy Joint venture 50 % owned by GPC. Provides financial support to the regime. 1.12.2011